   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 1 of 83 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 DIGI PORTAL LLC,
                                                       C.A. NO. ______________
                        Plaintiff,
    v.                                                 JURY TRIAL DEMANDED

 TRICOLOR AUTO ACCEPTANCE, LLC,                        PATENT CASE


                        Defendant.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Tricolor Auto Acceptance, LLC, and would respectfully show the Court as follows:

                                        I. THE PARTIES

         1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 4757 W. Park Blvd, Ste 113-1003, Plano, TX 75093.

         2.     On information and belief, Defendant Tricolor Auto Acceptance, LLC

(“Defendant”) is a limited liability company organized and existing under the laws of Delaware.

Defendant has a registered agent at The Corporation Trust Company, Corporation Trust Center,

1209 Orange St., Wilmington, DE 19801.

                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).

         4.     On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due at least to

its business in this forum, including at least a portion of the infringements alleged herein.



                                                  1
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 2 of 83 PageID #: 2




Furthermore, Defendant is subject to this Court’s specific and general personal jurisdiction because

Defendant is a Delaware limited liability company.

        5.      Without limitation, on information and belief, Defendant has derived revenues from

its infringing acts occurring within Delaware. Further, on information and belief, Defendant is

subject to the Court’s general jurisdiction, including from regularly doing or soliciting business,

engaging in other persistent courses of conduct, and deriving substantial revenue from goods and

services provided to persons or entities in Delaware. Further, on information and belief, Defendant

is subject to the Court’s personal jurisdiction at least due to its sale of products and/or services

within Delaware. Defendant has committed such purposeful acts and/or transactions in Delaware

such that it reasonably should know and expect that it could be haled into this Court as a

consequence of such activity.

        6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a limited liability company organized in Delaware. On information and belief,

from and within this District Defendant has committed at least a portion of the infringements at

issue in this case.

        7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

        8.      Plaintiff incorporates the above paragraphs herein by reference.

        9.      On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was duly

and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is titled

“Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its term is




                                                 2
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 3 of 83 PageID #: 3




extended under 35 U.S.C. 154(b) by 891 days. (Ex. A). A true and correct copy of the ‘342 Patent

is attached hereto as Exhibit A and incorporated herein by reference.

       10.     Digi Portal is the assignee of all right, title and interest in the ‘342 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘342 patent by Defendant.

       11.     The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. A at cover).

       12.     The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       13.     Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:38-39).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:39-40). However, some

applications require customization to appeal to users. (Id. at col. 1:41-42). One example is

presenting news to users. (Id. at col. 1:42-45). When static pages are used, a user will often have

to scroll through many topics not of interest to that user to get to the information of interest. (Id.

at col. 1:45-47). However, when presenting news to users, customized web pages present news

that is more relevant to the requesting user than static pages because the information is filtered

according to each user’s interest. (Id. at col. 1:45-47, 47-48).




                                                   3
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 4 of 83 PageID #: 4




        14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:49-50). One method of serving custom pages is to execute

a script, such as a Common Gateway Interface (CGI) script or other program to collect the

information necessary to generate the custom page. (Id. at col. 1:50-54). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores of

interest and poll a weather server to obtain the weather. (Id. at col. 1:54-58). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:58-60).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:60-62). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:63-65).

        15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it arrives

and is presented to the user on request. (Id. at col. 1:66-2:2). A disadvantage of such a system is

that the networks used by the user become clogged with data continually streaming to the user and

require large amounts of local storage. (Id. at col. 2:2-5). Another disadvantage is that the locally

stored information will become out of date as the server receives new data. (Id. at col. 2:5-7).

        16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art

of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:38 to col. 2:7).




                                                   4
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 5 of 83 PageID #: 5




       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘342 patent. The ‘342 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:66-4:3):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 4:1-3). A non-limiting

example of a global front page template is provided in the ‘342 patent:




                                                 5
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 6 of 83 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:25-28). Several place

holders (302) are show in the code. (Id. at col. 5:28).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 4:4-5). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:24-27, col. 5:59-60, col. 6:39-42, 51-53, 56-60). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:42-44).

       19.     The ‘342 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 7 of 83 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or based

on information provided by the server. Exemplary demographic information is shown in line 2 of

Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code 95035,

etc. (Id. at col. 5:51-55). The ‘342 patent includes a full listing of the non-limiting exemplary user

template of Fig. 4 in Appendix A. (Ex. A at col. 2:63-65; col. 5:29-31).




                                                  7
Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 8 of 83 PageID #: 8




                                   8
Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 9 of 83 PageID #: 9




                                   9
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 10 of 83 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘342 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:57-59, col. 5:36-41).

One benefit of the claimed invention that speeds up the operation of the dynamic page generation

is that the page can be stored in multiple locations that are based on the frequency by which the

user requests the customized page based on the user template. (Id. at col. 5:36-41, col. 6:56-63).

Some users might choose to access their user page infrequently, while others might choose to

access their front page hourly. (Id. at col. 4:60-63). For infrequent users, the user template is

stored in a user configuration database, whereas for frequent users the user template may also be

stored in cache. (Id. at col. 3:45-48, col. 4:4-8). Caching reduces the time to respond to a request

for a page and is more effective where the typical user makes several requests in a short time span

and then doesn’t make any requests for a long period of time. (Id. at col. 5: 36-41).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at col.

4:65- col. 5:2, 6:31-34). Even if it is flushed from cache, the user template can be maintained in

the user configuration database, which can then be quickly accessed and stored in cache in the

event a user may start to access the user page quickly. (Id. at col. 4:6-8).




                                                 10
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 11 of 83 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:47-48). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:51-55).

       23.     Appendix B of the ‘227 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘342 patent and prosecution history, there are unconventional and

non-generic features of the claimed invention which are technical improvements that make the

generation of dynamic web pages quicker, more efficient, and use less resources. By storing the

user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache, the

dynamic generation of a user customized web page is more efficient and uses less resources of the

server, database, and network, and allows for a quicker generation of the dynamic web page

thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:49-col. 2:7, col. 4:57-col. 5:24, col. 5:32-

41). Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:15-18, col. 5:36-41). By

also storing the user customized template in a user configuration database, even if the cache is

cleared, the template already exists in the database which then prevents having to regenerate a new

user customized page from a global page template using a user configuration record thus saving

database and server resources and more quickly generating the requested web page from the user




                                                 11
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 12 of 83 PageID #: 12




customized template. (E.g., id. at col. 3:37-39, col. 4:7-15, 45-67). The storage of a user

customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action in prosecution of related patent, U.S. Patent No. 8,352,854) at 9).

       25.     Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is generated.

(Ex. C (Oct. 28, 2010 Resp. to Office Action in prosecution of related patent, U.S. Patent No.

8,352,854) at 9; Ex. D (Apr. 18, 2011 Resp. to Office Action) at 6). This was an unconventional

way for generating a user customized template unique to the user that was not found in the prior

art. (Ex. D (Apr. 18, 2011 Resp. to Office Action) in prosecution of related patent, U.S. Patent

No. 8,352,854 at 6).

       26.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘342 patent in Delaware, and elsewhere in the United States, by

performing actions comprising performing the claimed method steps, including without limitation

through the method implemented of providing a user’s tricolor.com page (“Accused

Instrumentality”). The Accused Instrumentality practices the method of responding to a user

request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a user’s

customized     home     and     search    pages        on   the   tricolor.com   website).    (E.g.,

https://www.tricolor.com/en-US;                             https://www.tricolor.com/en-US/profile;

https://www.tricolor.com/en-US/locations/search/77001).

       27.     On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., tricolor.com servers), a template program unique




                                                  12
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 13 of 83 PageID #: 13




to the user (e.g., a template program will be unique to a user because it is composed of instruction,

code, and data that is processed/executed to create a webpage customized to a user (e.g., after a

user logs in, the pages displayed to the user will show the user’s name); tricolor.com server

provides at least a portion of the unique template program, such as a generic template containing

JavaScript and other code that executes at a user’s computer to create a customized webpage), the

template program being used to form the user’s customized web page (e.g., a webpage with

customized content such as the display of a user’s name, and car search results), wherein the

template program is generated using customization information unique to the user (e.g., user

account preferences/data and user search parameters) and a global template that is generic to a

plurality of users (e.g., a generic template that dictates webpage layout) to form a user specific

template program. The Accused Instrumentality combines the user customization information

(e.g., preferences tied to a user account that is logged in, and the search terms inputted by a user

such as preferences set by user for car search) for the user and a generic template (e.g., a generic

webpage template) to form a template program specific to a user (e.g., the code for the entire

webpage that utilizes a generic template in combination with preferences tied to a logged in user




                                                 13
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 14 of 83 PageID #: 14




account and a user’s inputted search terms to create a customized webpage for display).




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 14
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 15 of 83 PageID #: 15




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            15
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 16 of 83 PageID #: 16




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            16
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 17 of 83 PageID #: 17




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            17
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 18 of 83 PageID #: 18




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       28.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., a tricolor.com server or tricolor.com

controlled server) the user’s template program (e.g., a template program is composed of

instructions, code and data used to create a user webpage (e.g., after a user logs in, the pages

displayed to the user will show the user’s name); the tricolor.com server provides a generic

template that can be customized to a user, additionally, tricolor.com servers will provide content

that corresponds to a user’s request/preferences; thus, although the final webpage may be created

on a user’s computer via their browser, tricolor.com servers are involved in the execution process




                                               18
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 19 of 83 PageID #: 19




of the template program used to create said webpage) to generate the user’s customized web page

(e.g., car search results page displayed with other customized info such as a user’s name), the

user’s customized web page including real-time information selected for the user’s customized

web page based on customization information unique to the user (e.g., car availability information

will be gathered based upon a user’s search parameters).




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).


                                                 19
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 20 of 83 PageID #: 20




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            20
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 21 of 83 PageID #: 21




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       29.    In at least testing and usage, the Accused Instrumentality practices serving, via the

at least one server computer (e.g., a tricolor.com server), the user's customized web page (e.g.,

tricolor.com servers will be involved in serving a user’s customized webpage by providing the

generic template program and any content called in response to modifications made to the generic

template program based upon a user’s search parameters and account preferences).




                                               21
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 22 of 83 PageID #: 22




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 22
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 23 of 83 PageID #: 23




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

        30.     On information and belief, the Accused Instrumentality, in response to receiving a

subsequent request for the user’s customized web page (e.g., the receipt of a user’s search initiation

and login) practices receiving, via the at least one server computer (e.g., a tricolor.com server) a

template program (e.g., code, instructions, etc. that are executed to create a user page) that is unique

to the user from one of at least two locations, the location based upon a frequency of user requests

for the customized page (e.g., certain components of the webpage may be retrieved from local

cache, CDN servers, or cookies, as opposed to a main server, if said components were kept in

cache due to a user’s frequent request for the same or similar page). In at least testing and usage,

the Accused Instrumentality practices receiving a template program (e.g., software instructions

and data used for rendering a particular user’s search results page such as a JavaScript page) that



                                                  23
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 24 of 83 PageID #: 24




is unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user (e.g., after a user logs in, pages can display customized

information such as a user’s name, in addition to booking search results tied to a user’s inputted

preferences)) and based on user configuration information (e.g., a user can customize the content

of their templates and what will be rendered and displayed using said templates by entering

information such as their location and by logging in to their account) the user configuration

information being supplied by the user (e.g., a user will have supplied their name and any other

preferences tied to their account and will have input preferences applicable to a car search) and

used to build the template program that is unique to the user (e.g., user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page) and wherein the template program is received from one of at

least two locations (e.g., the data and templates comprising a user’s page may be retrieved from a

main server/disk storage or other sources such as local cache, CDN server, and cookies), the

location determined from the frequency of the user request for the customized page (e.g., based on

the frequency at which a user logs in or accesses the tricolor.com page, the data comprising the

users page may be stored at a main server or at other locations such as local cache, a CDN server,

or cookies). Webpage information can be stored in a Javascript object that is used in logic to

display various available cars, a user’s name and other site logic-based conditions. The template

information is stored in multiple locations: (1) At runtime, in a Javascript object with the data

structure called Context Data; (2) Within browser local storage; and (3) browser cookies.




                                                24
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 25 of 83 PageID #: 25




(https://www.tricolor.com/en-US/profile (for a particular user)).




(https://tricolorcom.b2clogin.com/static/bundles/jquery-bundle-1.10.2.min.js?slice=001-

000&dc=PNQ (for a particular user)).




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular
user)).




                                                 25
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 26 of 83 PageID #: 26




(https://cdn.jsdelivr.net/npm/js-cookie@2/src/js.cookie.min.js (for a particular user)).




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular
user)).




(Id. (for a particular user)).

        31.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., a tricolor.com server) the user’s template

program (e.g., a template program is composed of instructions, code and data used to create a user

webpage (e.g., after a user logs in, the pages displayed to the user will show the user’s name); the

tricolor.com server provides a generic template that can be customized to a user, additionally,

tricolor.com servers will provide content that corresponds to a user’s request/preferences; thus,


                                                 26
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 27 of 83 PageID #: 27




although the final webpage may be created on a user’s computer via their browser, tricolor.com

servers are involved in the execution process of the template program used to create said webpage)

to generate the user’s customized web page (e.g., car search results page displayed with other

customized info such as a user’s name), the user’s customized web page including real-time

information selected for the user’s customized web page based on customization information

unique to the user (e.g., car availability information will be gathered based upon a user’s search

parameters) in response to the subsequent request based on the customization information unique

to the user (e.g., a web page displaying car results will be created and displayed based upon a

user’s inputted search parameters and can be further customized based on account preferences

(e.g., displaying a user’s name based on their account login)).




(Login page for tricolor.com (for a particular user)).




                                                 27
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 28 of 83 PageID #: 28




(https://www.tricolor.com/en-US/profile (for a particular user)).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)). As shown below, tricolor.com




                                                28
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 29 of 83 PageID #: 29




uses an API and/or scripts to gather automotive parts information from information sources in

real time.




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       32.     On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., a tricolor.com server), the user's customized

web page (e.g., tricolor.com servers will be involved in serving a user’s customized webpage by

providing the generic template program and any content called in response to modifications made

to the generic template program based upon a user’s preferences and account details).




                                               29
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 30 of 83 PageID #: 30




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 30
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 31 of 83 PageID #: 31




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       33.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       34.       Digi Portal is asserting solely method claims and therefore no marking issue arises.

Regardless, on information and belief, to the extent required, all marking requirements have been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       35.       Plaintiff incorporates the above paragraphs herein by reference.


                                                  31
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 32 of 83 PageID #: 32




       36.     On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent is titled

“Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto as Exhibit

B and incorporated herein by reference.

       37.     Digi Portal is the assignee of all right, title and interest in the ‘227 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘227 Patent by Defendant.

       38.     The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at cover).

The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       39.     The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       40.     The ‘227 Patent shares the identical specification as the ‘342 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       41.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses (e.g., generating user-specific customized web pages in real-time) in response to user




                                                  32
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 33 of 83 PageID #: 33




requests for customized pages such as a user’s tricolor.com page (“Accused Instrumentality”).

(E.g., https://www.tricolor.com/en-US/profile).

       42.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

location, different cars based on type, body, make, etc.), wherein a user’s preferences indicate

items of interest to that user (e.g., preferences set by user for car search). For example, users can

customize their location on their tricolor.com page to locate cars at Tricolor stores near their

location:




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                  33
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 34 of 83 PageID #: 34




(https://www.tricolor.com/en-US/locations/search/77001 (for a particular user)).




(https://www.tricolor.com/en-US/inventory (for a particular user)).

       43.     On information and belief, the Accused Instrumentality performs obtaining real-

time information from information sources (e.g., currently available car information obtained from

various information sources such as a multitude of databases); and stores the real-time information



                                                34
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 35 of 83 PageID #: 35




in a storage device (e.g., currently available car information will be pulled from an information

source and stored, at least temporarily, on the tricolor.com web/API server and/or user’s

computer)).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).            The code below shows

tricolor.com pulling car information from information sources.




                                               35
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 36 of 83 PageID #: 36




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       44.     On information and belief, the Accused Instrumentality combines the user

preferences (e.g., user preferences include preferences tied to a user’s account which are pulled

upon user login and the search terms inputted by a user such as preferences set by user for car

search) for the user and a template (e.g., a generic webpage template) to form a template program

specific to a user (e.g., following a user’s login, a user specific template will be used to create

customized pages for user that display user-specific information such as the user’s name and search

results). As shown below, tricolor.com uses a generic template to define how the webpage should

generally be laid out and displayed. Then tricolor.com will combine the generic template with

customized information pulled based upon a user’s search inputs and user login in order to create

a unique user template program executable by a user’s browser, so that the customized webpage

can be displayed to the user.


                                                36
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 37 of 83 PageID #: 37




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449).




                                           37
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 38 of 83 PageID #: 38




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       45.     On information and belief, the Accused Instrumentality performs the step of

receiving from a user and at the server, a user request for a customized page customized according

to the user preferences (e.g., a user will request a customized page by logging in and by inputting

search parameters; this request will be received at the tricolor.com web server)




                                                38
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 39 of 83 PageID #: 39




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 39
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 40 of 83 PageID #: 40




(https://www.tricolor.com/en-US/locations/search/77001 (for a particular user)).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                               40
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 41 of 83 PageID #: 41




       46.     The Accused Instrumentality performs the step of executing the template program

(e.g., the code for the website which includes code that defines the general layout of the webpage,

and defines customized information to be displayed such as a user’s name, and other pieces of

real-time information, such as car availability, gathered from information source using various

APIs and scripts) specific to the user (e.g., the webpage is catered towards the user’s search queries

and displays customized content such as the user’s name) using real-time information stored in the

storage device (e.g., car availability will be gathered from information source using an API and/or

scripts, and stored, at least temporarily, on a tricolor.com web server and/or user’s computer) as

input to the template program to generate the customized page (e.g., the car availability will be

gathered and combined with a webpage template to create the entire webpage).




https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)). As shown below, tricolor.com uses

a generic template to define how the webpage should generally be laid out and displayed. Then

tricolor.com combines the template with customized data pulled based upon a user’s search inputs




                                                 41
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 42 of 83 PageID #: 42




and user login in order to create a template program executable by a user’s browser, so that a

customized webpage can be displayed to the user.




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449).




                                             42
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 43 of 83 PageID #: 43




(https://www.tricolor.com/en-US/profile (for a particular user)).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                                43
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 44 of 83 PageID #: 44




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       47.     The Accused Instrumentality performs the step of providing the user with the

customized page (e.g., a webpage showing car that meet a user’s search requirements and which

displays user specific content such as the user’s name) wherein the steps of executing and

providing are performed in real-time response to the receipt of the user request in the step of

receiving (e.g., webpages are created and delivered in real-time as the result of a user login and/or

search initiation) wherein the customized page includes at least one item of real-time information

selected from the storage device (e.g., current car availability)).




                                                  44
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 45 of 83 PageID #: 45




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 45
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 46 of 83 PageID #: 46




(https://www.tricolor.com/en-US/profile (for a particular user)).




(https://www.tricolor.com/en-US/locations/search/77001 (for a particular user)).




                                                46
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 47 of 83 PageID #: 47




https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).


       48.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       49.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       50.       Plaintiff incorporates the above paragraphs herein by reference.

       51.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is titled



                                                 47
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 48 of 83 PageID #: 48




“Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as Exhibit

G and incorporated herein by reference.

       52.     Digi Portal is the assignee of all right, title and interest in the ‘414 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘414 Patent by Defendant.

       53.     The application leading to the ‘414 patent was filed September 10, 1999, which was

a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at cover).

The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       54.     The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       55.     The ‘414 Patent shares the identical specification as the ‘342 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and unconventional

features of the claimed invention including the “storing real-time information in a shared local

storage device.” An example of this limitation is when live data used to fill templates is stored

local to the page server which is handling user requests for custom web pages. (Ex. I at 8; Ex. G

at col. 2:11-15). Every piece of information that a person can request on a page is storable in a

shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G at col. 4:43-58). Unlike

the prior art CGI process that required time consuming calls to other servers, storing real-time

information in a shared local storage device, allows for any custom page to be built within the page




                                                  48
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 49 of 83 PageID #: 49




server thereby eliminating the need to make requests from other servers for portions of the live

data. (Ex. I at 9; Ex. G at col. 2:25-31).

       56.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web site.

(Id.). The examiner agreed that the claim was allowable because the prior art did not disclose that

in a page server coupled to a network a method of providing a customized page to a user, the

customized page is customized according to the user’s preferences, and the template is received

from one of at least two locations, the location determined from frequency of the user request for

the customized page. (Ex. J at 3).

       57.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

https://www.tricolor.com/en-US       website   (“Accused     Instrumentality”).      The    Accused

Instrumentality uses a page server (e.g., a tricolor.com web server) coupled to a network, which

provides a customized page to a user (e.g., a webpage which displays available car meeting a user’s

search parameters), wherein the customized page is customized according to the user’s preferences

(e.g., user preferences include preferences tied to a user’s account which are pulled upon user login

and the search terms inputted by a user such as preferences set by user for car search).

       58.     On information and belief, the Accused Instrumentality performs the step of

obtaining real-time information from information source (e.g., an API is used to gather car




                                                 49
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 50 of 83 PageID #: 50




information for information source) and stores the real-time information in a shared local storage

device (e.g., car information will be gathered from information source using an API and/or scripts,

and stored, at least temporarily, on a tricolor.com web server and/or user’s computer).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for particular user)). As shown below, tricolor.com uses

an API and or scripts to gather car information from information sources in real time.




                                                50
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 51 of 83 PageID #: 51




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for particular user)).

       59.     On information and belief, the Accused Instrumentality performs the step of storing

stores a user-specific template program for the user in a data structure associated with a user

identifier unique to the user (e.g., a template program will be created for a user’s particular search

so that said template program can be executed as to display the user’s search results as a webpage;

said template program is assigned an identifying number so it can be tied to a particular user’s

search query; said template program will be stored, at least temporarily on a tricolor.com server

and/or user’s computer). The Accused Instrumentality uses the template program that is unique to

the user which is generated using customization information unique to the user and a global

template that is generic to a plurality of users. As shown below, after a user logs

in, tricolor.com can display the cars added by user to the favorites list. As such, a user-specific

template program utilized to create the displayed websites that show a user’s name and user’s


                                                 51
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 52 of 83 PageID #: 52




selected cars. For showing these, user’s shopping information must be stored in a database wherein

said template program is tied to a user’s log in information/account.




(https://www.tricolor.com/en-US/favorites (for a particular user)).




(https://www.tricolor.com/en-US/favorites (for a particular user)).

       60.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user, and at the page server, a user request for a customized page (e.g., the

tricolor.com server will receive a user’s request for car information meeting their inputted

parameters) and determines a user identifier associated with the request (e.g., the tricolor.com

server will assign an identifying number to the user’s search). The Accused Instrumentality uses

the template program that is unique to the user which is generated using customization information

unique to the user and a global template that is generic to a plurality of users. As shown below,


                                                52
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 53 of 83 PageID #: 53




after a user logs in, tricolor.com can display the cars added by user to the favorites list. As such, a

user-specific template program utilized to create the displayed websites that show a user’s name

and user’s selected cars. For showing these, user’s shopping information must be stored in a

database wherein said template program is tied to a user’s log in information/account.




(https://www.tricolor.com/en-US/favorites (for a particular user)).




(https://www.tricolor.com/en-US/favorites (for a particular user)).

       61.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier associated

with the user request (e.g., the tricolor.com server will receive a template program, which is the

code and data that represents the search results webpage to be delivered to a user, that is identified

by a number and linked to a user and their search query). The Accused Instrumentality uses the

template program that is unique to the user which is generated using customization information


                                                  53
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 54 of 83 PageID #: 54




unique to the user and a global template that is generic to a plurality of users. As shown below,

after a user logs in, tricolor.com can display the cars added by user to the favorites list. As such, a

user-specific template program utilized to create the displayed websites that show a user’s name

and user’s selected cars. For showing these, user’s shopping information must be stored in a

database wherein said template program is tied to a user’s log in information/account.




(https://www.tricolor.com/en-US/favorites (for a particular user)).




(https://www.tricolor.com/en-US/favorites (for a particular user)).

       62.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program from one of at least two locations, the location determined from the

frequency of the user request for the customized page (e.g., the code and objects making up a

webpage delivered to the user may be fetched from a main server or from a user’s local cache


                                                  54
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 55 of 83 PageID #: 55




depending on how often the user inputs a similar search query). In at least testing and usage, the

Accused Instrumentality practices receiving a template program (e.g., software instructions and

data used for rendering a particular user’s search results page such as a JavaScript page) that is

unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user (e.g. after a user logs in, pages can display customized

information such as a user’s name, in addition to booking search results tied to a user’s inputted

preferences)) and based on user configuration information (e.g., a user can customize the content

of their templates and what will be rendered and displayed using said templates by entering

information such as their location and by logging in to their account) the user configuration

information being supplied by the user (e.g., a user will have supplied their name and any other

preferences tied to their account and will have input preferences applicable to a car search) and

used to build the template program that is unique to the user (e.g., user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page) and wherein the template program is received from one of at

least two locations (e.g., the data and templates comprising a user’s page may be retrieved from a

main server/disk storage or other sources such as local cache, CDN server, and cookies), the

location determined from the frequency of the user request for the customized page (e.g., based on

the frequency at which a user logs in or accesses the tricolor.com page, the data comprising the

users page may be stored at a main server or at other locations such as local cache, a CDN server,

or cookies). Webpage information can be stored in a Javascript object that is used in logic to

display various available car, a user’s name and other site logic-based conditions. The template

information is stored in multiple locations: (1) At runtime, in a Javascript object with the data

structure called Context Data; (2) Within browser local storage; and (3) browser cookies.




                                                55
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 56 of 83 PageID #: 56




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                 56
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 57 of 83 PageID #: 57




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




(https://tricolorcom.b2clogin.com/static/bundles/jquery-bundle-1.10.2.min.js?slice=001-

000&dc=PNQ (for a particular user)).




                                                57
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 58 of 83 PageID #: 58




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular

user)).




(https://cdn.jsdelivr.net/npm/js-cookie@2/src/js.cookie.min.js (for a particular user)).




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular

user)).




                                                 58
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 59 of 83 PageID #: 59




(Id. (for a particular user)).


        63.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search query

and which displays user specific content such as the user’s name) using real-time information

stored in the shared local storage device (e.g., car information pulled from information source and

stored at least temporarily on a tricolor.com server and/or user’s computer) to generate the

customized webpage (e.g., car search results webpage created for a particular user’s search query

and which displays user specific content such as the user’s name). As shown below, tricolor.com

uses an API and or script to gather car information from information source in real time.




                                                 59
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 60 of 83 PageID #: 60




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).



                                            60
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 61 of 83 PageID #: 61




       64.     On information and belief, the Accused Instrumentality performs the step that the

template program that indicates items of interest to a user; and provides the user a customized page

(e.g., the code/scripts/etc. will create a webpage that displays car information related to a user’s

search query). As shown below, tricolor.com uses an API and or script to gather car information

from information source in real time.




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                61
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 62 of 83 PageID #: 62




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

        65.    On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., user preferences include preferences tied to a user’s account which

are pulled upon user login and the search terms inputted by a user such as preferences set by user

for car search) for the user and a template (e.g., a generic webpage template) to form a template

program specific to a user (e.g., the code for the entire webpage that utilizes a generic template

and user’s inputted search terms to create a webpage that is customized to display a user’s search

results).




                                                 62
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 63 of 83 PageID #: 63




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)). As shown below, tricolor.com

uses a generic template to define how the webpage should generally be laid out and displayed.

Then tricolor.com will then combine the template with customized data pulled based upon a

user’s search inputs in order to create a template program executable by a user’s browser, so that

the customized webpage can be displayed to the user.




                                                63
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 64 of 83 PageID #: 64




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449).




(https://www.tricolor.com/en-US/profile (for a particular user)).



                                                64
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 65 of 83 PageID #: 65




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            65
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 66 of 83 PageID #: 66




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       66.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       67.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       68.       Plaintiff incorporates the above paragraphs herein by reference.

       69.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was duly

and legally issued by the United Stas Patent and Trademark Office. The ‘359 Patent is titled

“Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto as

Exhibit K and incorporated herein by reference.

       70.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘359 Patent by Defendant.

       71.       The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a




                                                    66
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 67 of 83 PageID #: 67




continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover). The

‘359 patent was first assigned to Yahoo! Inc. (Id.).

       72.     The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       73.     The ‘359 Patent shares the identical specification as the ‘342 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       74.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States, by

performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s tricolor.com page (“Accused

Instrumentality”). The Accused Instrumentality utilizes a computer-readable medium comprising

instructions (e.g., code that is executed to create webpages) for generating customized pages (e.g.,




                                                 67
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 68 of 83 PageID #: 68




user-specific web pages), wherein the customized pages are customized according to user

preferences (e.g., web pages will be customized to show car meeting a user’s parameters).

       75.     On information and belief, the Accused Instrumentality performs the step of storing

the real-time information in a shared local storage device (e.g., car information will be pulled from

a storage server/database and sent to a tricolor.com local web/API server for processing and

display). The Accused Instrumentality also practices storing a user-specific template program (e.g.,

instructions and data used to generate a custom user webpage are stored at least temporarily) for a

plurality of users, wherein each template program indicates items of interest to a user (e.g., each

user’s template program will include instructions, code, etc. that dictates the information that

should be displayed for a user based on their search query), and is associated with a user identifier

(e.g., in order for a user to see information specific to them and their search, tricolor.com assigns

each user search an identifying number or user id), wherein the user identifier is associated with a

user request (e.g., a user search will be linked to an identifying number or user id) for a customized

page. As shown below, tricolor.com uses an API and or script to gather car information from

information source in real time.




(https://www.tricolor.com/en-US/profile (for a particular user)).


                                                 68
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 69 of 83 PageID #: 69




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            69
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 70 of 83 PageID #: 70




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)). The Accused Instrumentality

stores a user-specific template program for the user in a data structure associated with a user

identifier unique to the user (e.g., a template program will be created for a user’s particular

search so that said template program can be executed as to display the user’s search results as a

webpage; said template program is assigned an identifying number so it can be tied to a

particular user’s search query; said template program will be stored, at least temporarily on a

tricolor.com server). The Accused Instrumentality uses the template program that is unique to the

user which is generated using customization information unique to the user and a global template

that is generic to a plurality of users. As shown below, after a user logs in, tricolor.com can

display the cars added by user to the favorites list. As such, a user-specific template program

utilized to create the displayed websites that show a user’s name and user’s selected cars. For



                                                 70
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 71 of 83 PageID #: 71




showing these, user’s shopping information must be stored in a database wherein said template

program is tied to a user’s log in information/account.




(https://www.tricolor.com/en-US/favorites (for a particular user)).




(https://www.tricolor.com/en-US/favorites (for a particular user)).

       76.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user page)

specific to the user using the user identifier (e.g., as explained above, in order to display pages

customized for a user, each search is assigned an identifying number), wherein the template



                                                 71
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 72 of 83 PageID #: 72




program is received from one of at least two locations (e.g., main storage at a tricolor.com server

or local device storage), the location based upon a frequency of user requests for the customized

page (e.g., certain components of the webpage may be retrieved from local cache, CDN servers,

or cookies, as opposed to a main server, if said components were kept in cache due to a user’s

frequent request for the same or similar page). In at least testing and usage, the Accused

Instrumentality practices receiving a template program (e.g., software instructions and data used

for rendering a particular user’s search results page such as a JavaScript page) that is unique to the

user (e.g., JavaScript pages will be specific to a user because the content can be modified by and/or

customized for a user (e.g., after a user logs in, pages can display customized information such as

a user’s name, in addition to booking search results tied to a user’s inputted preferences)) and

based on user configuration information (e.g., a user can customize the content of their templates

and what will be rendered and displayed using said templates by entering information such as their

location and by logging in to their account) the user configuration information being supplied by

the user (e.g., a user will have supplied their name and any other preferences tied to their account

and will have input preferences applicable to a car search) and used to build the template program

that is unique to the user (e.g., user configuration information is used to modify templates, create

instructions, and designate appropriate data retrieval for rendering the user’s specific page) and

wherein the template program is received from one of at least two locations (e.g., the data and

templates comprising a user’s page may be retrieved from a main server/disk storage or other

sources such as local cache, CDN server, and cookies), the location determined from the frequency

of the user request for the customized page (e.g., based on the frequency at which a user logs in or

accesses the tricolor.com page, the data comprising the users page may be stored at a main server

or at other locations such as local cache, a CDN server, or cookies). Webpage information can be




                                                 72
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 73 of 83 PageID #: 73




stored in a Javascript object that is used in logic to display various available car, a user’s name and

other site logic-based conditions. The template information is stored in multiple locations: (1) At

runtime, in a Javascript object with the data structure called Context Data; (2) Within browser local

storage; and (3) browser cookies.




(Login page for tricolor.com (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                  73
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 74 of 83 PageID #: 74




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




(https://www.tricolor.com/en-US/profile (for a particular user)).




                                                74
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 75 of 83 PageID #: 75




(https://tricolorcom.b2clogin.com/static/bundles/jquery-bundle-1.10.2.min.js?slice=001-

000&dc=PNQ (for a particular user)).




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular

user)).




(https://cdn.jsdelivr.net/npm/js-cookie@2/src/js.cookie.min.js (for a particular user)).




                                                 75
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 76 of 83 PageID #: 76




(https://tricolorstaticfiles.azureedge.net/js/vendors/jquery/jquery-3.4.1.min.js (for a particular

user)).




(Id. (for a particular user)).

          77.   On information and belief, the Accused Instrumentality performs that step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query) using real-time information stored in the shared local storage device (e.g., car information

pulled from information source and stored at least temporarily on a tricolor.com server and/or

user’s computer) to generate the customized webpage (e.g., car search results). As shown below,

tricolor.com uses an API and or script to gather car information from information source in real

time.




                                                  76
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 77 of 83 PageID #: 77




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            77
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 78 of 83 PageID #: 78




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).


       78.     On information and belief, the Accused Instrumentality performs the step of

receiving the user preferences (e.g., user preferences include preferences tied to a user’s account

which are pulled upon user login and the search terms inputted by a user such as preferences set

by user for car search) for the user and a template (e.g., a generic webpage template) to form a

template program specific to a user (e.g., the code for the entire webpage that utilizes a generic

template and user’s inputted search terms to create a webpage that is customized to display a user’s

search results). As shown below, tricolor.com uses a generic template to define how the webpage

should generally be laid out and displayed.




                                                78
 Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 79 of 83 PageID #: 79




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).




                                            79
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 80 of 83 PageID #: 80




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449). As shown below, tricolor.com will then combine the

template with customized data pulled based upon a user’s search inputs in order to create a

template program executable by a user’s browser, so that the customized webpage can be

displayed to the user.




                                               80
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 81 of 83 PageID #: 81




(https://www.tricolor.com/en-US/inventory?filter=Location=Gulf_Fwy_%26

_Woodridge|BiweeklyPayment=0,449 (for a particular user)).

       79.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       80.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.




                                                 81
  Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 82 of 83 PageID #: 82




       81.       Digi Portal is asserting solely method claims and therefore no marking issue arises.

Regardless, on information and belief, to the extent required, all marking requirements have been

complied with.

                                       X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.        Judgment that one or more claims of United States Patent No. 9,626,342 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       b.        Judgment that one or more claims of United States Patent No. 5,983,227 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       c.        Judgment that one or more claims of United States Patent No. 7,171,414 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       d.        Judgment that one or more claims of United States Patent No. 7,565,359 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       e.        Judgment that Defendant account for and pay to Plaintiff all damages to and costs
                 incurred by Plaintiff because of Defendant’s infringing activities and other conduct
                 complained of herein, and an accounting of all infringements and damages not
                 presented at trial;

       f.        That Plaintiff be granted pre-judgment and post-judgment interest on the damages
                 caused by Defendant’s infringing activities and other conduct complained of
                 herein; and

       g.        That Plaintiff be granted such other and further relief as the Court may deem just
                 and proper under the circumstances.




                                                  82
Case 1:21-cv-00273-MN Document 1 Filed 02/24/21 Page 83 of 83 PageID #: 83




February 24, 2021                    CHONG LAW FIRM, P.A.

OF COUNSEL:                           /s/ Jimmy Chong
                                     Jimmy Chong (#4839)
                                     2961 Centerville Road, Suite 350
David R. Bennett                     Wilmington, DE 19808
Direction IP Law                     Telephone: (302) 999-9480
P.O. Box 14184                       Facsimile: (877) 796-4627
Chicago, IL 60614-0184               Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com             Attorneys for Plaintiff Digi Portal LLC




                                    83
